Citation Nr: 0918891	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  08-12 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of cold injury of the hands.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of cold injury of the feet.

3.  Entitlement to service connection for residuals of 
rheumatic fever, to include cerebrovascular accident and 
heart murmur.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1948 to August 
1952.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from June 2007 and August 2008 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Louis, Missouri.

A rating decision, dated in June 2007, denied the Veteran's 
claim to reopen service connection claims for residuals of 
cold injury to the hands and feet.  The Veteran then 
perfected an appeal from this rating decision.  See 38 C.F.R. 
§ 20.200 (2008) (noting that an appeal consists of a timely 
notice of disagreement (NOD), a statement of the case (SOC), 
and timely substantive appeal).  A rating decision, dated in 
August 2008, denied the Veteran's claim for service 
connection for residuals of rheumatic fever.  The Veteran 
then perfected an appeal from this rating decision.  
38 C.F.R. § 20.200.  The Board notes that record reflects 
that the Veteran was denied service connection for rheumatic 
heart disease by a rating decision, dated in June 1995, and a 
rating decision, dated in June 2004, confirmed and continued 
the 1995 rating decision.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that the 
term "factual basis" is defined as a veteran's underlying 
disease or injury, rather than as symptoms of that disease or 
injury.  Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 
2008).  The Federal Circuit also noted that claims based on 
distinctly diagnosed diseases or injuries must be considered 
as separate and distinct claims.  Id. at 1335.  The Board 
finds that the current claim is based on a different 
underlying disease or injury, so it is a new claim.  The 
Board has characterized the claim accordingly.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


The reopened issues of entitlement to service connection for 
residuals of cold injury of the hands and of the feet are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a Board decision, dated April 5, 2007 the Veteran's 
original claim of entitlement to service connection for 
residuals of cold injury of the hands was denied on the basis 
of no in-service event and no medical evidence of a current 
disability of the hands.

2.  In a Board decision, dated April 5, 2007 the Veteran's 
original claim of entitlement to service connection for 
residuals of cold injury of the feet was denied on the basis 
of no in-service event and no medical evidence of a current 
disability of the feet.

3.  Evidence submitted subsequent to the April 2007 Board 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for residuals of cold injury of the hands.

4.  Evidence submitted subsequent to the April 2007 Board 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for residuals of cold injury of the feet.

5.  The competent clinical evidence of record does not 
demonstrate that any residuals of rheumatic fever, to include 
cerebrovascular accident and heart murmur, are etiologically 
related to the Veteran's active service.




CONCLUSIONS OF LAW

1.  The Board's April 2007 decision is final as to the claim 
of service connection for residuals of cold injury of the 
hands.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2008).

2.  The Board's April 2007 decision is final as to the claim 
of service connection for residuals of cold injury of the 
feet.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R.  
§§ 20.1100, 20.1104 (2008).

3.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for residuals 
of cold injury of the hands.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  

4.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for residuals 
of cold injury of the feet.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  

5.  Residuals of rheumatic fever, to include cerebrovascular 
accident and heart murmur, were not incurred in or aggravated 
by active service.  38 U.S.C.A.  
§§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and to respond by providing the appellant with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In light of the Board's allowance herein of reopening of the 
claims for service connection for residuals of cold injury of 
the hands and feet, further development with regard to VA's 
duty to notify and assist would serve no useful purpose.  A 
remand is inappropriate where there is no possibility of any 
benefit flowing to a Veteran.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991).  In this regard, as the determination to 
reopen this appeal constitutes a full grant of that portion 
of the claim, there is no reason to belabor the impact of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), on this matter, as 
any error in notice timing and content is harmless.  However, 
it is reiterated that additional development, prior to 
consideration of the reopened claims for service connection 
for residuals of cold injury of the hands and feet, on the 
merits (de novo), will be addressed in the REMAND section 
below.

With regard to the Veteran's service connection claim for 
residuals of rheumatic fever, VA issued a VCAA notice letter 
to the Veteran dated in April 2008.  The letter informed the 
Veteran of what evidence was required to substantiate his 
claim for service connection and of his and VA's respective 
duties for obtaining evidence.  This letter also informed the 
Veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

With regard to the VA's duty to assist and the claim for 
residuals of rheumatic fever, the claims file contains 
available Morning and Sick Reports as well as reports of 
post-service private and VA treatment and examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.

Due to the unavailability of the Veteran's service treatment 
records, the means to demonstrate in-service complaints or 
treatment for rheumatic fever have been limited.  However, 
this fact, in and of itself, does not preclude a grant of 
service connection here.  Indeed, service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Alternate sources of 
evidence may be utilized to establish service incurrence.  
Moreover, because the Veteran's service records are presumed 
to be unavailable, the Board has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) (stating that the BVA has a heightened 
duty in a case where the service medical records are presumed 
destroyed).

The Board further notes that the Veteran, in his claim in 
July 2007, indicated that he was treated (and hospitalized) 
for rheumatic fever in approximately November 1951 at the 
172nd General Hospital in Yokusuka, Japan.  A request was 
made to NPRC in July 2008 for active duty clinical records of 
treatment for residuals of rheumatic fever/heart 
murmur/stroke from November 1951 to February 1952 at the 
172nd General Hospital in Yokusuka, Japan.  A response from 
NPRC, received in August 2008, reflects that the inquiry was 
investigated and it was found that the "clinical records 
would have been a part of [the Veteran's] personnel jacket, 
which happens to be fire related."  In light of the 
foregoing, the Board finds that further development would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 

The Board has also perused the medical records for references 
to additional treatment reports not of record.  In this 
regard, a VA treatment report, dated in November 2006, notes 
that the Veteran is being followed by "multiple outside 
physicians."  The VA treatment report did not indicate the 
names of any of these private physicians or the condition for 
which treatment was being provided.  The Veteran has not 
contended that any private treatment records are relevant to 
his claim for residuals of rheumatic fever.  In this regard, 
the Veteran indicated that he has no other information or 
evidence to give to VA to substantiate his claim.  See VCAA 
Notice Response, dated in April 2008.  The Board notes that 
VA generally has the obligation to make reasonable efforts to 
obtain relevant records not in the custody of a Federal 
department or agency.  38 C.F.R. § 3.159(c)(1).  The 
claimant, however, must provide enough information to 
identify and locate the existing records, including 
approximate time frames and the condition for which medical 
treatment was provided.  Id. § 3.159(c)(1)(i).  

The Board acknowledges that the Veteran has not had a VA 
examination for his service connection claim for residuals of 
rheumatic fever.  The case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  The Board notes 
that no competent evidence has been submitted to indicate 
that any residuals of rheumatic fever, to include 
cerebrovascular accident and heart murmur, are associated 
with an established event, injury, or disease in service (or 
during a possibly applicable presumptive period).  The only 
statements relating any current residuals have been made by 
the Veteran, and the Board, as discussed below, finds that he 
is not competent to render a competent medical opinion 
regarding the etiology of this disability.  Accordingly, it 
was not necessary to obtain a medical examination or medical 
opinion in order to decide this service connection claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

I.  New and Material evidence

Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.  
§ 3.303(d).  

When a determination by the RO is affirmed by the Board, the 
RO's determination is subsumed by the final appellate 
determination.  38 C.F.R. § 20.1104.  VA law provides that 
Board decisions are final from the stamped mailing date on 
the face of the decision, unless reconsideration is ordered, 
the decision is revised because of clear and unmistakable 
error (CUE), or a timely notice of appeal is received by the 
Court.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  The rating decision 
on appeal, dated in June 2007, denied the Veteran's petition 
to reopen claims for service connection for residuals of cold 
injury of the hands and feet.  The statement of the case 
issued in March 2008 addressed the evidence added to the 
record since the last final denial in April 2007, and 
determined that new and material evidence had not been 
received.  

Nevertheless, the question of whether new and material 
evidence has been received to reopen each claim must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, this is where the Board's analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 
F.3d at 1383.  The Board has characterized the claims 
accordingly.  

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
petition to reopen the claims for entitlement to service 
connection was received in 2007.  As such, the amended 
provision is for application in this case and is set forth 
below.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist a veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Analysis

Historically, a Board decision, dated April 5, 2007, denied 
the Veteran's original claims seeking service connection for 
residuals of cold injury of the hands and feet based on no 
objective or clinical evidence demonstrating that the Veteran 
sustained cold injuries of the hands or feet at any time 
during service, and a complete absence of competent medical 
evidence showing that the Veteran has any current disability 
of his hands or feet.  The appellant did not appeal the April 
2007 Board decision, and it became final.  38 U.S.C.A. 
§ 7104.  

The Board will now review the evidence of record at the time 
of the last final denial, by the Board in April 2007, of the 
claims for service connection for residuals of cold injury of 
the hands and feet.  At that time, the evidence before the 
Board included the Veteran's DD Form 214 reflecting his most 
significant duty assignment was with the 439th Engineer 
Construction Battalion.  The DD Form 214 also reflects that 
the Veteran received various decorations and medals, to 
include the Korea Service Medal and the UN service medal.  In 
April 2005, the Veteran contended that he was exposed to cold 
weather conditions during the winter of 1951-52 while 
stationed in Korea.  He stated that he was part of the 439th 
Engineer Construction Battalion and spent most of his time 
outdoors building bridges.  He complained of numbness, 
tingling, and arthritic changes in his hands and feet that 
are exacerbated by cold weather.  

A VA Memorandum, dated in October 2005, notes the 
unavailability of the Veteran's service treatment and 
personnel records, and the attempts to obtain them.  In this 
regard, the April 2007 Board decision noted that the 
Veteran's service treatment and personnel records were 
unavailable due to a 1973 fire at the National Personnel 
Records Center (NPRC).  Morning and Sick Reports were of 
record for the Veteran's unit for the period from November 
1951 to August 1952.  Additionally, records from the 11th 
Evacuation Hospital were searched based on the information 
provided in the Morning and Sick Reports.  Treatment reports 
from the VA Medical Center in St. Louis, Missouri were also 
of record in April 2007.

The evidence added to the record subsequent to the last final 
denial, in April 2007, includes the Veteran's statements and 
contentions in support of his petition to reopen the service 
connection claims.  The Veteran submitted a letter from 
E.H.S., III, M.D., dated in May 2007, noting that the Veteran 
had been a patient of his since 1992.  This letter also noted 
that yearly, during cold weather, the Veteran gets 
paresthesias in his fingers and toes and usually will 
exfoliate at least one layer of skin.  It was indicated that 
the Veteran reported that these symptoms had been ongoing 
ever since he developed them after getting frostbite in Korea 
in 1951.  Also, added to the record, was a unit history for 
the 439th Engineer Construction Battalion showing that this 
unit was a part of the "Second Korean winter" from November 
28, 1951 to April 30, 1952.  VA treatment reports through 
July 2008 were also added to the record.  

The Board denied the Veteran's claims in April 2007 because 
it found that there was no event in-service and no medical 
evidence of any current disability of the hands or feet.  The 
Board finds that since the April 2007 Board decision, new and 
material evidence has been received in order to reopen the 
Veteran's claims.  In particular, the aforementioned letter 
from Dr. E.H.S., dated in May 2007, provides competent 
evidence indicating that the Veteran's has persistent or 
recurrent symptoms of disability and notes that the Veteran 
has reported ongoing symptoms that are consistent with 
frostbite while in Korea in 1951.  Additionally, the Board 
notes that a unit history for the 439th Engineer Construction 
Battalion notes that this unit was a part of the "Second 
Korean winter" from November 28, 1951 to April 30, 1952, 
lending credence to the Veteran's contention that he was 
exposed to cold weather in Korea in service.  The Board finds 
this evidence is not cumulative and redundant because it had 
not been submitted before to agency decision-makers.  Thus, 
it is new.

As the May 2007 letter from Dr. E.H.S., provides competent 
evidence indicating that the Veteran's has yearly 
paresthesias in his fingers and toes, it relates to an 
unestablished fact necessary to substantiate the claim-
medical evidence showing that the Veteran's has persistent or 
recurrent symptoms of disability.  The Board notes that the 
credibility of the newly submitted evidence is presumed in 
determining whether or not to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Thus, it raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2008).  Further, the unit history for 
the 439th Engineer Construction Battalion places this unit, 
which service records show that the Veteran was part of, in 
cold weather in Korea in 1951-1952, and this relates to an 
unestablished fact necessary to substantiate the claim-an 
event injury or disease in service.  Accordingly, the 
additional evidence described above is also material, and it 
too raises a reasonable possibility of substantiating the 
claim.  As new and material evidence has been received, the 
claims for service connection for residuals of cold injury of 
the hands and feet are reopened, and must be considered in 
light of all the evidence, both old and new.

II.  Service connection- residuals of rheumatic fever

Again, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

Analysis

The Veteran contends that service connection is warranted for 
residuals of rheumatic fever, to include cerebrovascular 
accident and heart murmur.  Specifically, the Veteran 
contends that he was treated for rheumatic fever around 
November 1951 at the 172nd General Hospital in Yokusuka, 
Japan and was hospitalized for 6 months.  The Veteran also 
indicates that he was told at the time of discharge from the 
hospital that he had developed a heart murmur due to 
rheumatic fever.  See Notice of Disagreement, received in 
September 2008.

The Board initially notes that the record contains a report 
of VA examination in May 1997 noted hypertension, and that a 
VA primary care report, dated in November 2006 noted that a 
2/6 crescendo-decrescendo murmur was heard.  See also VA 
treatment report, dated in July 2008 (noting a 2/6 systolic 
ejection murmur).  Although no residual disablement 
associated with the murmur was identified, with resolution of 
doubt in favor of the Veteran, the Board finds that the first 
element of a service connection claim, that of a current 
disability, has been met.  38 U.S.C.A. § 5107(b).

As noted above, the Veteran's service treatment records are 
presumed unavailable.  However, available service records 
show that he was treated for rheumatic fever in November 
1951.  

After service, the record does not show any treatment for a 
murmur or any residuals of rheumatic fever for many decades.  
A report of VA examination, dated in May 1995, notes that the 
Veteran denied that he had any symptoms referable to the 
heart.  There was no chest pain that could be attributed to 
the heart, and there was no history of congestive heart 
failure.  Physical examination revealed his blood pressure 
was 154/90, 170/100 in a standing position, and 170/100.  
There was no ankle edema and no neck vein congestion.  The 
heart had regular sinus rhythm, and the apex beat was at the 
fifth intercostal space, left mid-clavicular line.  There was 
splitting of the first sound, but the examiner "really did 
not appreciate any murmur."  The diagnoses included 
hypertension, that an "echo of the heart showed moderate 
mitral insufficiency which can be secondary to rheumatic 
fever;" and that the Veteran was asymptomatic.  The report 
of the May 1995 echocardiogram contained diagnoses of 
calcified aortic root and valve, normal left ventricular 
systolic function, mild left ventricular hypertrophy, and 
mild pulmonary regurgitation.  The Doppler diagnoses were 
aortic valve velocity consistent with mild aortic 
insufficiency, mitral valve velocities consistent with 
moderate mitral insufficiency, and normal tricuspid valve 
velocities with no evidence of tricuspid stenosis or 
tricuspid regurgitation.  

As noted above, a VA treatment report, dated in November 
2006, shows a heart murmur was heard.  A post-service VA 
treatment report, dated in April 2007, reflects that the 
Veteran presented with possible right-sided transient 
ischemic attack versus cerebrovascular accident.  See also VA 
treatment report, dated in January 2008 (noting a right-sided 
cerebrovascular accident in April 2007).  In this regard, the 
Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Here, at the earliest, more than 40 years had elapsed 
since the Veteran was discharged from active service before 
the first pertinent medical complaint and/or finding.

The Veteran's claim fails because there is no competent 
medical evidence of record that indicates any cardiac or 
vascular abnormality, to include his current heart murmur 
and/or cerebrovascular accident, may be associated with 
rheumatic fever in service.  

The Board notes that the Veteran and other persons can attest 
to factual matters of which they had first-hand knowledge, 
e.g., experiencing pain service and witnessing events.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran has not been shown to be competent (with 
the requisite education, training or experience) to relate 
any cardiac or vascular abnormality, to include his current 
heart murmur and/or cerebrovascular accident, to service.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996) (finding that 
although the appellant offered his opinion that he suffers 
from blood clots, that blood clots were caused by his 
service-connected skin condition, and that such clots caused 
a heart condition, he is not, as a layperson, competent to 
offer a medical opinion as to the cause of his heart murmur); 
see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(upholding the Board's finding that the appellant's 
statements that he had rheumatic fever in service are 
immaterial because rheumatic fever is not a condition capable 
of lay diagnosis).  The Board further notes that the report 
of the May 1995 VA examination reflects that the Veteran 
"thinks that one of the doctors [in service] said that he 
has a heart murmur, but in subsequent years nobody ever told 
him that he had any heart murmur."  The Board finds this 
statement to be too attenuated to hold any probative value 
regarding the possible existence of a heart murmur in 
service.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
(finding that the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered through a layman's sensibilities, is too attenuated 
and inherently unreliable to constitute medical evidence).  
Lastly, the Board notes that there is no competent medical 
evidence to the contrary, i.e., linking any current cardiac 
or vascular abnormality/disability, to include 
cerebrovascular accident and heart murmur, to rheumatic fever 
in service.

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for residuals of rheumatic fever, to include 
cerebrovascular accident and heart murmur.


ORDER

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of cold injury of the hands, the claim is reopened, and the 
appeal is allowed to this extent.

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of cold injury of the feet, the claim is reopened, and the 
appeal is allowed to this extent.

Entitlement to service connection for residuals of rheumatic 
fever, to include cerebrovascular accident and heart murmur, 
is denied.


	REMAND

Having reopened the Veteran's claim, the Board must now 
determine whether the reopened claims of entitlement to 
service connection for residuals of cold injury to the hands 
and feet may be granted on the merits, de novo.  However, 
further development of the record is needed prior to 
appellate consideration of these claims. 

Procedurally, since the April 2007 Board decision, the RO has 
found no new and material evidence has been received to 
reopen the claims, and has not considered the merits of the 
claim, de novo.  See June 2007 rating decision, and March 
2008 statement of the case.  In this situation, the Board may 
not consider the merits of the claim de novo without prior RO 
adjudication of the claim de novo.  Because the RO has not 
adjudicated the reopened claims of entitlement to service 
connection, de novo, the Board may not presently adjudicate 
these matters.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (noting where the Board addresses a question that has 
not been addressed by the RO, the Board must consider whether 
a veteran has been prejudiced thereby).

Additionally, as noted above, the record reflects that the 
Veteran's service treatment and personnel records may have 
been destroyed in a 1973 fire at the NPRC facility. In such a 
situation, VA has a heightened duty to assist the Veteran in 
developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991)

The Veteran's contentions, as noted in the discussion 
regarding the evidence of record in April 2007, are 
essentially unchanged.  He maintains that his hands and feet 
were treated for cold weather injury while in Korea in 
service.  The Veteran's DD 214 Form reflects that he served 
during the Korean conflict, received a Korean Service Medal 
during his time in active service, and was with the 439th 
Engineer Construction Battalion.  Therefore, the Veteran's 
assertions of exposure to cold weather in Korea are conceded, 
as such are consistent with the circumstances of his service.  
See 38 U.S.C.A. § 1154(a) (West 2002) (stating that 
consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence).

The record now contains competent evidence of persistent or 
recurrent symptoms of disability.  See Letter from E.H.S., 
III, M.D., dated in May 2007.  The Board also notes that the 
Veteran's DD Form 214 confirms that he was with the 439th 
Engineer Construction Battalion that was in Korea during the 
winter of 1951-1952.  See Unit History report (noting that 
the 439th Engineer Construction Battalion was a part of the 
Second Korean winter from November 1951 to April 1952).  
Although the Veteran contends that his persistent symptoms of 
disability are related to this in-service event (cold 
temperatures in Korea), the record does not demonstrate that 
the Veteran has been afforded a VA examination to determine 
the nature and etiology of his current persistent symptoms of 
disability.  Further, the May 2007 private physician's letter 
indicates that the Veteran's current persistent or recurrent 
symptoms of disability may be associated with an in-service 
event.  However, the Board finds that this May 2007 private 
letter is not specific or conclusive enough to support a 
grant of service connection for chronic residual disability 
of cold injury of the hands and/or feet.  In this regard, the 
Court has held that medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Therefore, 
the Board finds that a VA examination and clinical opinion is 
warranted as such would be useful in the de novo adjudication 
of the Veteran's claims.  See 38 C.F.R. § 3.159(c)(4) 
(stating that a medical examination is necessary if the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim); see also McLendon, 20 
Vet. App. at 81.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Arrange for the Veteran to be 
examined by an appropriate VA physician 
to determine the nature and etiology of 
all disability of the hands and feet, 
claimed as cold injury residuals.  
Perform all necessary tests and report 
all clinical manifestations in detail.

The examiner must be requested to provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any current disability 
in the Veteran's hands or feet is due to 
cold injury in service.

The examiner must be advised that VA has 
conceded that the Veteran was exposed to 
cold weather in service, in Korea, but 
requires clinical review to determine 
whether such cold weather exposure 
resulted in frostbite of the hands and 
feet, and any current residual(s).  The 
VA examiner should also consider and 
discuss the implications of the May 2007 
letter from a private physician in the 
claims folder.

The examiner is requested to provide a 
thorough rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, 
established medical principles, and the 
evidence of record.  The clinician should 
review the claims folder and this fact 
should be noted in the accompanying 
medical report.

2.  Thereafter, readjudicate the reopened 
claims of service connection for 
residuals of cold injury of the hands and 
residuals of cold injury of the feet on 
appeal.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  The case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


